J-S34009-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CORY FRANCIS WASIAKOWSKI,

                        Appellant                  No. 1361 MDA 2014


           Appeal from the Judgment of Sentence July 21, 2014
             In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0002782-2012


BEFORE: BOWES, OTT and STABILE, JJ.

MEMORANDUM BY BOWES, J.:                             FILED JUNE 22, 2015

     Cory Francis Wasiakowski appeals from the judgment of sentence

imposed by the trial court after it found him guilty of two counts of driving

under the influence (“DUI”). We affirm.

     Pennsylvania State Trooper Karri Dodson was on patrol in a marked

police cruiser with her partner at approximately 11:00 p.m. Trooper Dodson

was in the passenger seat.     A truck traveling in the opposite direction

crossed the center line as it negotiated a curve. The troopers turned around

and began to follow the vehicle. While following the vehicle, Trooper Dodson

observed the operator of the truck drive in the middle of the roadway. At

that point, the officers activated the police vehicle’s lights and sirens and

effectuated a traffic stop. Trooper Dodson testified that she and her partner
J-S34009-15



pulled the driver of the vehicle over because the truck had violated 75

Pa.C.S. § 3309, roadways laned for traffic, and possibly was DUI.

       When Trooper Dodson approached and asked Appellant for his license

and registration, he did not immediately respond. Trooper Dodson indicated

that she instantly detected the odor of alcohol.        Appellant’s eyes were

bloodshot and he failed field sobriety tests.      Appellant was arrested and

taken for a blood draw.          Appellant’s blood alcohol content (“BAC”) was

.281%.

       Appellant litigated a suppression motion contesting the validity of the

traffic stop. The suppression court determined that police had both probable

cause and reasonable suspicion to stop his vehicle.      The matter proceeded

to a bench trial.         The court found Appellant guilty of DUI--general

impairment and DUI--highest rate. Thereafter, on July 21, 2014, the court

sentenced Appellant to twelve months county intermediate punishment.

This timely appeal ensued.1 Appellant’s sole issue on appeal is as follows.

       Whether the trial court erred in denying Wasiakowski’s motion to
       suppress evidence where the results of a blood alcohol test and
       field sobriety testing were preceded by an unlawful stop and
       arrest in violation of Article I, § 8 of the Pennsylvania
       Constitution and the 4th and 14th Amendments to the United
       States Constitution.
____________________________________________


1
  The trial court did not direct Appellant to file and serve a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal, but indicated that the
reasons for its suppression ruling could be elicited from its findings of fact
and conclusions of law issued after the suppression hearing.



                                           -2-
J-S34009-15




Appellant’s brief at 2.

      In evaluating a suppression ruling, we consider the evidence of the

Commonwealth, as the prevailing party below, and any evidence of the

defendant that is uncontradicted when examined in the context of the

suppression record.        Commonwealth v. Sanders, 42 A.3d 325, 330

(Pa.Super. 2012).         This Court is bound by the factual findings of the

suppression court where the record supports those findings and may only

reverse when the legal conclusions drawn from those facts are in error. Id.

      Appellant argues that police effectuated a traffic stop without

reasonable suspicion that he was driving under the influence or probable

cause that he violated the Motor Vehicle Code by crossing over into another

lane of traffic. He submits that “[t]here is no indication that [his] crossing of

the center line was done unsafely[.]” Appellant’s brief at 6. Appellant adds

that he was “negotiating a curve in the roadway[,]” and that Trooper Dodson

acknowledged that it is “common for cars to cross center lines when

negotiating curves in a roadway.” Id.

      The Commonwealth responds that Appellant ignores the applicable

standard of review. It contends that the suppression court determined that

Appellant drove his truck over the center lane of traffic and police observed

the vehicle drifting from lane to lane. Accordingly, it reasons that the court

did not err in determining that police had reasonable suspicion to pull




                                       -3-
J-S34009-15




Appellant over for suspicion of drunk driving and Appellant’s violation of the

vehicle code.

      Instantly, Appellant has failed to ensure that the suppression court

transcripts, with the court’s findings of fact and conclusions of law contained

therein, or the transcript of trial are in the certified record.   The certified

record does not contain an indication that Appellant requested these records

be transcribed.     Accordingly, Appellant’s issues could be construed as

waived.     See Commonwealth v. Osellanie, 597 A.2d 130 (Pa.Super.

1991); compare Commonwealth v. Williams, 715 A.2d 1101, 1106 (Pa.

1998). However, these documents are contained in the reproduced record.

While this Court generally may only consider facts that have been duly

certified in record, Commonwealth v. Young, 317 A.2d 258, 264 (Pa.

1974), where the accuracy of a document is undisputed and contained in the

reproduced record, we may consider it.       Commonwealth v. Brown, 52

A.3d 1139, 1145 n.4 (Pa. 2012).      Thus, we have reviewed the transcripts

and find that the trial court’s legal conclusions are supported by its factual

findings.

      We add that there is a video recording of the incident, which is in the

certified record.   That video demonstrates that police witnessed Appellant

driving in the middle of the roadway despite not traversing around a curve at

that particular juncture.    In addition, the recording depicts Appellant’s

vehicle crossing over the center lane on multiple other occasions.        Thus,


                                     -4-
J-S34009-15




police had probable cause to find that Appellant violated the Motor Vehicle

Code by weaving between lanes. Further, police had reasonable suspicion to

conclude that Appellant was driving under the influence based on the same

facts. The court’s suppression ruling was not in error.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2015




                                     -5-